                 Case 2:20-cr-00173-JCC Document 38 Filed 12/29/20 Page 1 of 3




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR20-0173-JCC
10                             Plaintiff,                   ORDER
11          v.

12   WEI QUAN WU and DA BIAO WU,

13                             Defendants.
14

15          This matter comes before the Court on Defendant Da Biao Wu’ motion to appoint Russell
16   Aoki as coordinating discovery counsel (Dkt. No. 37). Discovery in this matter is anticipated to
17   be voluminous. It will include thousands of pages of documents, numerous photos and
18   surveillance videos, and other evidence. (Id. at 2.) To date, the Government has produced over
19   34,000 pages. Mr. Aoki has been appointed as a Coordinating Discovery Attorney in over 100
20   federal cases and he has extensive experience strategizing how best to organize discovery while
21   maintaining evidentiary integrity. (Id. at 2–3.) Having thoroughly considered the motion and the
22   relevant record, the Court GRANTS the motion.
23          It is hereby ORDERED that Russell M. Aoki of Aoki Law, PLLC is appointed as
24
     Coordinating Discovery Attorney for Court-appointed Defense Counsel. Mr. Aoki shall oversee
25
     any discovery issues common to all defendants. His responsibilities will include:
26


     ORDER
     CR20-0173-JCC
     PAGE - 1
                Case 2:20-cr-00173-JCC Document 38 Filed 12/29/20 Page 2 of 3




            •   Managing and, unless otherwise agreed upon with the Government, distributing
 1
                discovery produced by the Government and relevant third-party information common
 2              to all defendants;

 3          •   Assessing the amount and type of case data to determine what types of technology
                should be evaluated and used so duplicative costs are avoided and the most efficient
 4              and cost-effective methods are identified;
 5
            •   Acting as a liaison with federal prosecutors to ensure the timely and effective
 6              exchange of discovery;

 7          •   Identifying, evaluating, and engaging third-party vendors and other litigation support
                services;
 8
 9          •   Assessing the needs of individual parties and further identifying any additional
                vendor support that may be required—including copying, scanning, forensic imaging,
10              data processing, data hosting, trial presentation, and other technology depending on
                the nature of the case;
11

12          •   Identifying any additional human resources that may be needed by the individual
                parties for the organization and substantive review of information; and
13
            •   Providing training and support services to the defense teams as a group and
14              individually.
15
            When executing these responsibilities, the Coordinating Discovery Attorney shall assess
16
     the most effective and cost-efficient manner to organize the discovery with input from defense
17

18   counsel.

19          The Coordinating Discovery Attorney’s duties do not include providing representation

20   services, and therefore he will not be establishing an attorney-client relationship with any of the
21
     defendants. Discovery intended for counsel of a specific defendant and not to be shared among
22
     all defense counsel shall be produced by the Government directly to defense counsel for that
23
     defendant. For discovery common to all defendants, discovery issues specific to any defendant
24
     shall be addressed by defense counsel directly with the Government and not through the
25

26   Coordinating Discovery Attorney.


     ORDER
     CR20-0173-JCC
     PAGE - 2
               Case 2:20-cr-00173-JCC Document 38 Filed 12/29/20 Page 3 of 3




            For any common discovery already produced by the Government prior to this Order, the
 1

 2   Government shall provide a copy to the Coordinating Discovery Attorney within 14 days. Any

 3   additional discovery not already produced shall be provided directly to the Coordinating

 4   Discovery Attorney, who shall duplicate and distribute the discovery to all defense counsel,
 5
     unless the Government elects to produce discovery directly to defense counsel with a
 6
     simultaneous copy to the Coordinating Discovery Attorney. The Government shall work with the
 7
     Coordinating Discovery Attorney to provide discovery in a timely manner.
 8
            The Coordinating Discovery Attorney shall petition this Court, ex parte, for funds for
 9

10   outside services and shall monitor all vendor invoices for these services including confirming the

11   work previously agreed to be performed. However, the Court acknowledges his time and the
12   time spent by his staff will be paid by the Administrative Office of the U.S. Courts, Defender
13
     Services Office. All petitions for outside services shall include a basis for the requested funds
14
     and a determination that the costs of the services are reasonable.
15
            The Coordinating Discovery Attorney shall also provide this Court with monthly ex parte
16

17   status reports depicting the status of work and whether that work remains within the budget of

18   any funds authorized by the Court, with a copy provided to defense counsel.

19
            DATED this 29th day of December 2020.
20

21

22

23
                                                           A
                                                           John C. Coughenour
                                                           UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR20-0173-JCC
     PAGE - 3
